312 U.S. 664
61 S.Ct. 724
85 L.Ed. 1110
STATE of ARKANSASv.STATE of TENNESSEE.
No. 9, Original.
Supreme Court of the United States
March 17, 1941
On Report of Boundary Commissioners.

1
Feb. 24, 1941.


2
DECREE.


3
On consideration of the report filed herein on February 24, 1941, by W. H. Green and O. W. Gauss, the Commissioners appointed herein by decree of this Court entered October 14, 1940 (311 U.S. 1, 61 S.Ct. 2, 85 L.Ed. 3), to locate and mark on the ground the boundary between the State of Arkansas and the State of Tennessee, at the points designated in said decree; and the State of Arkansas and the State of Tennessee having stipulated by counsel that they have no exceptions and no objections to the said report, and they having applied to this Court to terminate the time within which exceptions or objections to said report may be filed:


4
It is now adjudged, ordered, and decreed as follows:


5
1. The time within which exceptions or objections to said report may be filed is hereby terminated;


6
2. The said report is in all respects confirmed;


7
3. The boundary line marked and located on the ground as set forth by the report and accompanying map is established and declared to be the true boundary between the State of Arkansas and the State of Tennessee, as determined by the decree of this Court of October 14, 1940;


8
4. As it appears that the Commissioners have completed their work in conformity with the decree of this Court of October 14, 1940, they are hereby discharged, and their fees and expenses in the amounts stated in the report are approved;


9
5. The Clerk of this Court is directed to transmit to the Chief Magistrates of the States of Arkansas and Tennessee copies of this decree, duly authenticated under the seal of this Court, together with copies of the said report of the Commissioners and of the accompanying map;


10
6. The costs in this cause shall be borne and paid in equal parts by the States of Arkansas and Tennessee.